     Case 1:14-cr-10074-NMG Document 238 Filed 10/09/20 Page 1 of 7



                   United States District Court
                       District of Massachusetts


                                   )
United States of America,          )
                                   )
          Plaintiff,               )
                                   )
          v.                       )     Criminal Action No.
                                   )     14-cr-10074-NMG
Michael David Scott,               )
                                   )
          Defendant.               )
                                   )



                          MEMORANDUM & ORDER


GORTON, J.


     On September 10, 2020, this Court dismissed the habeas

petition of Michael David Scott (“Scott”).       On September 25,

2020, the First Circuit Court of Appeals (“the First Circuit”)

directed this Court to issue or deny a certificate of

appealability for his petition.     For the following reasons, this

Court will deny such a certificate.

I.   Background

     In May, 2015, Scott pled guilty before United States

District Judge Richard G. Stearns to 62 counts of wire fraud, in

violation of 18 U.S.C. § 1343, bank fraud, in violation of 18

U.S.C. § 1344, and unlawful monetary transaction, in violation


                                 - 1 -
     Case 1:14-cr-10074-NMG Document 238 Filed 10/09/20 Page 2 of 7



of 18 U.S.C. § 1957, for perpetrating a mortgage fraud scheme

between 2006 and 2008 throughout the Boston area.        Judge Stearns

sentenced Scott to 135 months of imprisonment, which was

affirmed on appeal.   In June, 2018, Scott filed a § 2255

petition, alleging ineffective assistance of counsel and

prosecutorial misuse of immunized information.        That petition

remains pending before Judge Stearns.

     In 2014, while Scott’s criminal case before Judge Stearns

was pending, the government found evidence that Scott had

committed additional wire fraud, in violation of 18 U.S.C.

§ 1343, between 2011 and 2013.     The government filed new charges

against him and that case was assigned to this session.

     In late 2015, Scott entered into a plea agreement with the

government pursuant to Fed. R. Crim. P. 11(c)(1)(C) (“C Plea”).

After the Court rejected the C Plea, Scott agreed to proceed to

sentencing without a plea agreement.      The Court sentenced Scott

to a term of incarceration of 41 months, all but 12 months of

which was to be served concurrently with the 135-month sentence

imposed by Judge Stearns.

     Scott promptly appealed his conviction and sentence to the

First Circuit, which affirmed this Court’s sentence.

     In December, 2018, Scott filed a habeas petition pursuant

to 28 U.S.C. § 2255 challenging both his plea and sentence.           He

                                 - 2 -
      Case 1:14-cr-10074-NMG Document 238 Filed 10/09/20 Page 3 of 7



alleges ineffective assistance of counsel on several grounds.

Scott also filed a motion to disqualify the judicial officer

assigned to this session pursuant 28 U.S.C. § 455(a).

      In January, 2019, the government filed a motion seeking

waiver of Scott’s attorney-client privilege because of his claim

of ineffective assistance of counsel.       In March, 2020, this

Court allowed the government’s motion, denied petitioner’s

motion for recusal and directed the government to respond to

Scott’s § 2255 petition.     The government filed such a response

in July, 2020.

      On September 10, 2020, this Court entered an order denying

Scott’s § 2255 habeas petition.      Scott promptly filed a notice

of appeal and this is to comply with the request of the First

Circuit to issue or deny a certificate of appealability.

II.   Certificate of Appealability

      A.   Legal Standard

      Section 2253(c) of Title 28 of the United States Code

provides that a COA may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2).    In order to make a “substantial showing”,

a petitioner seeking a COA must demonstrate that

      reasonable jurists could debate whether (or, for that
      matter, agree that) the petition should have been
      resolved in a different manner or that the issues
                                  - 3 -
     Case 1:14-cr-10074-NMG Document 238 Filed 10/09/20 Page 4 of 7



     presented were adequate      to   deserve   encouragement   to
     proceed further.

Slack v. McDaniel, 529 U.S. 473, 484 (2000).       To meet the

standard of debatable-among-jurists-of-reason the petitioner

must prove “something more than the absence of frivolity or the

existence of mere good faith.” Miller-El v. Cockrell, 537 U.S.

322, 338 (2003).

     B.    Application

     Scott seeks relief pursuant to § 2255 on grounds of

ineffective assistance of counsel resulting from trial counsel’s

alleged failure: (1) to review thoroughly with him the

presentence report (“PSR”) and the victims’ sentencing

memorandum (“Victims’ Memo”); (2) to object to this Court’s

allegedly improper intrusion in plea negotiations; (3) to advise

Scott of the potential consequences of proceeding to sentencing

without a plea agreement; (4) to bring to this Court’s attention

the government’s alleged breach of the plea agreement; and (5)

to move to dismiss the indictment for lack of subject matter

jurisdiction with respect to Count V.

     Reasonable jurists would not debate whether Scott’s habeas

petition should have been decided differently.

     As a preliminary matter, Scott’s first two claims had

already been raised and rejected by the First Circuit on direct

appeal.   Scott has merely repackaged his allegations as
                                 - 4 -
     Case 1:14-cr-10074-NMG Document 238 Filed 10/09/20 Page 5 of 7



ineffective assistance claims.     It is well-settled, however,

that a petitioner may not use § 2255 proceedings as a mechanism

to re-litigate claims heard and disposed of on appeal absent

some intervening change in the law. See Argencourt v. United

States, 78 F.3d 14, 16 n. 1 (1st Cir. 1996); United States v.

Michaud, 901 F.2d 5, 6 (1st Cir. 1990).      On direct appeal, the

First Circuit held that the conduct underlying each of Scott’s

first two claims constituted harmless error at most. United

States v. Scott, 877 F.3d 42, 48-50 (1st Cir. 2017).         Scott also

has not identified any intervening change in the law that would

allow him to relitigate those claims.      Therefore, a reasonable

jurist could not debate whether this Court properly denied

Scott’s petition with respect to the claims previously rejected

by the First Circuit.

     With respect to Scott’s third claim, the record indicates

that Scott received ample notice of the potential outcome in the

absence of a plea agreement.     First, it is clear that Scott was

provided time to consult with counsel prior to sentencing and he

was advised of the possible consequences of proceeding without a

written plea agreement.    Second, even if counsel failed to

impress upon him the possibility of a longer sentence than that

agreed to in the C Plea, Scott acknowledged his understanding of

the consequences of proceeding without a plea in that agreement,

at his change of plea hearing and prior to his sentencing.

                                 - 5 -
     Case 1:14-cr-10074-NMG Document 238 Filed 10/09/20 Page 6 of 7



Because Scott has proffered no evidence to cast doubt on the

effectiveness of the several warnings, he has failed to make a

substantial showing of entitlement to habeas relief as to that

claim.

     Similarly, the record provides no support for Scott’s

fourth claim that counsel improperly failed to alert the Court

of the government’s alleged breach of the plea agreement.         This

Court rejected the C plea as providing for an insufficient

sentence, rendering the agreement null and void.

     Finally, Scott contends that the language of the indictment

limited any interstate nexus to electronic mail (“email”)

communications and not to the wire transaction that is the

subject of Count V, thereby depriving this Court of subject

matter jurisdiction as to that count.      That claim is clearly

without merit because subject matter jurisdiction was properly

alleged in the indictment.    An indictment is sufficient if it

     contains the elements of the offense charged, fairly
     informs the defendant of the charges against which he must
     defend, and enables him to enter a plea without fear of
     double jeopardy.
United States v. Yefsky, 994 F.2d 885, 893 (1st Cir. 1993).           The

indictment may use the language of the relevant statute if

accompanied by the facts and circumstances of the specific

offense. See Hamling v. United States, 418 U.S. 87, 117-18

(1974).   Here, the indictment clearly alleges the use of “wire

                                 - 6 -
     Case 1:14-cr-10074-NMG Document 238 Filed 10/09/20 Page 7 of 7



communication in interstate commerce” with respect to each count

“as follows,” including Count V.     Furthermore, Count V contains

a detailed description of the specific wire transaction that

includes an exact dollar amount and bank account numbers.         As

such, reasonable jurists could not debate whether the indictment

properly alleged all elements of wire fraud, including the

jurisdictional elements.

     Accordingly, the certificate of appealability with respect

to Scott’s habeas petition will be denied.

                                 ORDER

     For the foregoing reasons, with respect to Scott’s habeas

petition, a certificate of appealability is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated October 9, 2020




                                 - 7 -
